EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) #1600 – 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change October 10, 2013 Item 3 News Release The news release dated October 10, 2013 was disseminated through Marketwire and filed on SEDAR on October 10, 2013. Item 4 Summary of Material Change Pretivm reported additional underground drilling results from the Valley of the Kings Bulk Sample Program and results from exploration drilling in the Valley of the Kings to the west and north of the Program area. Item 5
